Citation Nr: 1021425	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2009, the Board remanded this matter for additional 
development.  The Board is satisfied as to substantial 
compliance with the June 2009 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Due to his service-connected disability, the Veteran has 
effectively lost the use of his lower extremities such as to 
preclude locomotion without the aid of a cane or a 
wheelchair. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. 
§§ 2101(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.350(a), 
3.809, 4.63 (2009).

2. The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant. 38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

 In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court specifically held that the VCAA 
requires VA to provide notice that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the Veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the Veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO provided the Veteran with VCAA notice in a December 
2004 letter.  The December 2004 letter informed the Veteran 
of the evidence necessary to substantiate his claims and 
explained what evidence he should provide and what 
information and evidence VA would attempt to obtain on his 
behalf.

The RO made reasonable efforts to assist the Veteran.  The 
pertinent medical records have been obtained and associated 
with the claims file, and the Veteran was afforded a VA 
examination.

The Board finds that VA provided the Veteran with adequate 
notice and assistance with regard to the claims on appeal.  
Even assuming otherwise, remanding for additional 
notification and/or assistance is unnecessary because, due to 
the favorable disposition of this claim, the Board's decision 
to proceed in adjudicating it does not prejudice the Veteran 
in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).
 
II.  Analysis 

In a September 2007 brief in support of his claim, the 
Veteran asserted that he has loss of use of his extremities 
due to his service-connected disabilities.  He asserted that 
he is unable to ambulate without a cane.  The Veteran 
indicated that he has a clamshell brace for his spine, a knee 
brace and a wrist brace.  

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that the veteran has permanent and total 
service-connected disability (1) due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) the anatomical loss or loss of use 
of one lower extremity; or (3) due to the loss or loss of use 
of one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2009).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2009).

The Veteran is service-connected for lumbosacral strain with 
L4-L5 laminectomy, rated as 60 percent disabling.  

A September 2003 rating decision, granted a total disability 
rating based upon individual unemployability (TDIU).  
VAOPGCPREC 94-90 held that a veteran's receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) satisfies the 
prerequisite of a permanent and total rating for purposes of 
receipt of Chapter 11 compensation benefits, including as to 
eligibility for financial assistance in the acquisition of 
specially adapted housing.

In June 2009, the Board remanded this matter in order to 
obtain a VA examination and medical opinion.  The Veteran 
underwent a VA examination in November 2009.  The examiner 
reviewed the claims file.  The examiner noted a medical 
history of L4-5 laminectomy for low back pain in 1998.  The 
examiner noted that there were no incapacitating episodes of 
spine disease.  The examiner indicated that the Veteran's 
assistive devices included a cane and a wheelchair.  With 
regard to limitations on walking, the examiner indicated that 
the Veteran was unable to walk more than a few yards.  The 
examiner indicated that the Veteran's gait was not normal.  
It was noted that the Veteran wore a right knee brace, right 
wrist brace and full front and back plastic chest and back 
brace.  The Veteran limped on the right knee using a cane.

In March 2010, the VA physician who performed the November 
2009 VA examination provided an addendum opinion.  The 
examiner opined that, based on a review of the claims file 
and physical examination of the Veteran,  the Veteran did not 
have any of the following:  loss or loss of use of both lower 
extremities so as to preclude locomotion without the use of 
braces, a cane or a wheelchair; blindness in both eyes; loss 
or loss of use of one lower extremity with organic disease or 
loss of one upper extremity so as to preclude locomotion 
without braces, crutches, canes or wheelchair; loss, or loss 
of use, of one lower extremity and loss, or loss of use, of 
one upper extremity which so affect the functions of balance 
or propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes or wheelchair.  

VA records in the claims file indicate that the Veteran 
regularly requires a cane for ambulation.  A December 1998 
note by a physical therapist indicated that the Veteran was 
discharged after decompressive laminectomy and required a 
cane for ambulation.  A January 2005 nursing assessment and a 
June 2006 VA medical records also noted that the Veteran used 
a cane for ambulation.

The Board finds that the evidence in this case more nearly 
approximates   permanent and total disability due to the loss 
of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  While the 2010 VA addendum concluded that the 
Veteran did not have loss of use of both lower extremities so 
as to preclude locomotion without the use of braces, a cane 
or a wheelchair, the examiner's November 2009 opinion noted 
that the Veteran is "unable to walk more than a few yards."  
In light of the November 2009 opinion, the Board finds that 
the requirements of 38 C.F.R. § 3.809 have been met.  It has 
been shown that the Veteran has a need for regular and 
constant use of a wheelchair, braces, crutches or canes, as a 
normal mode of locomotion although occasional locomotion by 
other means may be possible.  See 38 C.F.R. § 3.809(d).  
Accordingly, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) is established.  

Having determined that the Veteran is eligible for assistance 
under 38 U.S.C.A. § 2101(a) for specially adapted housing, 
the claim for a special home adaptation grant under 38 
U.S.C.A. § 2101(b) is rendered moot, as this benefit is 
available only if a veteran is not entitled to the more 
substantial benefit of specially adapted housing under 38 
U.S.C.A. § 2101(a).  Thus, his special home adaptation claim 
must be dismissed as moot.
 

ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


